Title: Petition of Ezekiel Hall to the Patent Board, 11 January [1791–1793]
From: Hall, Ezekiel
To: Patent Board


Boston, 11 Jan. [1791–93]. Having inherited a Boston distillery upon the death of his father Ezekiel in 1789, and with it a method invented by him in 1774 whereby “Brandy equal in quality to foreign brandy, or to brandy distilled from wine or other materials, might be produced with very great advantage, from common rum, by distillation only,” he requests a patent for the process, which they have both used successfully, and will submit a full specification and comply with any other legal requirements.
